Citation Nr: 1741913	
Decision Date: 09/25/17    Archive Date: 10/04/17

DOCKET NO.  12-00 128A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a low back disability, to include as secondary to service-connected diabetes mellitus and lower extremity peripheral neuropathies associated with diabetes mellitus.

2.  Entitlement to service connection for a stroke, to include as associated with exposure to herbicides and as secondary to service-connected diabetes mellitus.

3.  Entitlement to service connection for a right eye disability, to include as secondary to service-connected diabetes mellitus and open angle glaucoma, left eye.

4.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

Mike A. Sobiecki, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1961 to June 1965 and from September 1965 to October 1982.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from September 2009 and May 2011 rating decisions issued by the Department of Veterans Affairs (VA) Regional Offices (ROs) in St. Petersburg, Florida, and Nashville, Tennessee, respectively.

In his January 2012 substantive appeal, the Veteran requested a videoconference hearing before a member of the Board.  He withdrew this hearing request in March 2016.  38 C.F.R. § 20.702(e) (2016).

The issues listed on the title page have been recharacterized to comport with the evidence of record.  See Clemons v. Shinseki, 23 Vet. App. 1, 5 (2009).

In a September 2017 written brief, the Veteran's representative asserted that the Veteran's penile cancer should be reconsidered for service connection.  Such claim is not currently within the Board's jurisdiction.  The Veteran and his representative are advised that the statements contained within the September 2017 written brief do not meet the standards of a complete claim under 38 C.F.R. §  3.150(a).  On remand, the AOJ should notify the Veteran as to the procedures required under 38 C.F.R. § 3.155 for filing a claim for VA benefits.  

The appeal is REMANDED to the agency of original jurisdiction (AOJ).  VA will notify the Veteran if further action is required.

REMAND

The Board finds that further development of the claims on appeal is needed before they may be decided.  Additionally, on remand, any outstanding VA treatment records should be obtained and associated with the claims file.  38 U.S.C.A.            § 5103A(c) (West 2014).

Low Back Disability

The Veteran seeks service connection for a low back disability, originally claimed as "spinal arthritis," and diagnosed as lumbar spine degenerative disc disease (DDD).  The Veteran underwent a VA examination in March 2011 to determine the nature and etiology of this disability.  The VA examiner determined that his current lumbar spine DDD was not related to service because its onset preceded entrance into active service and the Veteran's service treatment records (STRs) did not indicate that it was aggravated therein.  The determination that there was a pre-existing back disability was based on a January 1982 STR that diagnosed incipient herniated nucleus pulposus (more commonly known as a herniated disc) and noted that it stemmed from an injury four years earlier in 1978.

A review of the Veteran's STRs shows that the examiner's conclusion and rationale were in error.  A back injury in 1978 would have occurred during service, not prior.  Furthermore, the earliest STR notation of a back problem occurred in October 1962, in which the document noted that two months prior the Veteran had a spontaneous onset of back pain that radiated to the extremities.  At this point in time, the Veteran had been in active service for almost a year, and there was no indication that the onset of back pain related to an injury prior to active service.  More importantly, the Veteran's entrance examinations did not show a back problem.  Accordingly, the Board finds that the presumption of soundness applies in this case.  38 C.F.R. § 3.304(b) (2015).

The March 2011 etiological opinion is therefore inadequate to decide the claim. Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  On remand, the Veteran should be afforded a new examination.  

Stroke

The Veteran seeks service connection for a stroke, to include as associated with exposure to herbicides and secondary to service-connected diabetes mellitus.  Private medical records show that the Veteran experienced a stroke in 2004.        See July 2009 Magnetic Resonance Imaging (MRI) exam from Dr. J.P.  Further, his military personnel records show that he served in the Republic of Vietnam from March 1968 to February 1969; therefore, exposure to herbicides is conceded.       See February 1969 AF Form 910, TSGT, SSGT, and SGT Performance Report.  Accordingly, the Board finds that there may be a current disability that is associated with active service.  38 U.S.C.A. § 5103A(d); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  As the Veteran has not yet been afforded an examination to determine that nature and etiology of this medically complex problem, one should be scheduled on remand.

Right Eye Disability

The Veteran seeks service connection for a right eye disability.  Prior VA examinations of August 2009, February 2012, and April 2016 show a diagnosis of open angle glaucoma.  The August 2009 examination report did not provide an etiological opinion.  The February 2012 and April 2016 examination reports determined the disability to be less likely than not due to or aggravated by diabetes or hypertension.  No rationale was provided to support these determinations and no opinion was provided as to a possible direct nexus to active service.  Accordingly, the VA examination reports of record are inadequate to decide the claim.  See Barr, 21 Vet. App. at 311.  On remand, a new examination should be provided to determine the nature and etiology of this condition.

TDIU

The Veteran seeks entitlement to a TDIU.  In his December 2010 claim, he alleged that his spinal arthritis and his stroke cause him to be unemployable.  Accordingly, the Board finds that the claim for a TDIU is inextricably intertwined with the claims of entitlement to service connection for a low back disability and a stroke, which are both on appeal and being remanded for further development.  Harris v. Derwinski, 1 Vet. App. 180, 183 (1991).  Adjudication of the claim for a TDIU is therefore deferred until these other claims are resolved.

Additionally, on remand, the Veteran should be sent and asked to complete a VA Form 21-8940, Veteran's Application for Increased Compensation Based on Unemployability.

Accordingly, the case is REMANDED for the following actions:

1.  Obtain and associate with the claims file any outstanding VA treatment records.

2.  Send the Veteran a VA Form 21-8940, Veteran's Application for Increased Compensation Based on Unemployability, and ask that he complete and return it.

3.  Schedule the Veteran for a VA examination to determine the nature and etiology of his low back disability.  The entire claims file must be reviewed in conjunction with the examination.

The examiner is asked to diagnose the Veteran's low back disability.  The examiner should not that it was diagnosed as lumbar spine degenerative disc disease in a March 2011 VA examination report.  If there is a change in diagnosis, it should be noted and explained.

For the diagnosed disability, the examiner is asked to answer:

a.  Is it at least as likely as not (a 50 percent or greater probability) that the disability was incurred in or is otherwise related to the Veteran's active military service?

b.  Is it at least as likely as not that the disability is proximately caused or aggravated by the service-connected diabetes mellitus and/or lower extremity diabetic neuropathies?

In answering question b. the examiner should note that two opinions are required: one for proximate causation and a second for aggravation.  The term "aggravation" means a permanent worsening of a disability beyond its natural progression.  If aggravation is found, then to the extent possible the examiner should attempt to establish a baseline level of severity for the back disability before its aggravation by the service-connected diabetes mellitus and/or lower extremity diabetic neuropathies.

In answering the above questions, the examiner should note that the Board has determined that the Veteran's back disability did not pre-exist entrance into service; this conclusion by the March 2011 VA examiner was therefore in error.

A complete rationale must be provided for all opinions expressed.  The rationale should consider and discuss the pertinent evidence of record, to include the Veteran's statements.

4.  Schedule the Veteran for a VA examination to determine the nature and etiology of his stroke.  The examination should be conducted by a physician.  The entire claims file must be reviewed in conjunction with the examination.

The examiner is asked to provide a diagnosis for this disability, to include identifying any residuals of the stroke.

The examiner is then asked to answer the following:

a.  Is it at least as likely as not (a 50 percent or greater probability) that the disability had its onset during or is otherwise related to active service, to include exposure to herbicides?

In answering question a. the examiner should note that the discussion should not be limited solely to exposure to herbicides (which has been conceded) and should consider the entirety of the Veteran's service.  Moreover, even though a "stroke" is not listed under 38 C.F.R. § 3.309(e) as a disease for which presumptive service connection due to herbicide exposure may be warranted, the examiner should nonetheless consider that herbicides may have caused this disability.  In other words, a negative opinion based solely on a lack of being listed under section 3.309(e) would be inadequate.

b.  Is it at least as likely as not that the disability was proximately caused or aggravated by the service-connected diabetes mellitus?

In answering question b. the examiner should note that two opinions are required: one for proximate causation and a second for aggravation.  The term "aggravation" means a permanent worsening of a disability beyond its natural progression.  If aggravation is found, then to the extent possible the examiner should attempt to establish a baseline level of severity for the stroke before its aggravation by the service-connected diabetes mellitus.

A complete rationale must be provided for all opinions expressed.  The rationale should consider and discuss the pertinent evidence of record, to include the Veteran's statements.

5.  Schedule the Veteran for a VA examination to determine the nature and etiology of his right eye disability.  The entire claims file must be reviewed in conjunction with the examination.

The examiner is asked to diagnose the Veteran's right eye disability.  The examiner should note that it has been previously diagnosed as open angle glaucoma. If there is a change in diagnosis, it should be noted and explained.

For the diagnosed disability, the examiner is asked to answer:

a.  Is it at least as likely as not (a 50 percent or greater probability) that the eye disability had its onset during or is otherwise related to active service?

b.  Is it at least as likely as not that the eye disability was proximately cause or aggravated by service-connected diabetes mellitus and/or open angle glaucoma, left eye?

In answering question b. the examiner should note that two opinions are required: one for proximate causation and a second for aggravation.  The term "aggravation" means a permanent worsening of a disability beyond its natural progression.  If aggravation is found, then to the extent possible the examiner should attempt to establish a baseline level of severity for the eye disability before its aggravation by the service-connected diabetes mellitus and/or open angle glaucoma, left eye.

A complete rationale must be provided for all opinions expressed.  The rationale should consider and discuss the pertinent evidence of record, to include the Veteran's statements.

6.  Finally, readjudicate the appeal, to include consideration of whether referral for consideration of an extraschedular TDIU is warranted.  If any of the benefits sought remain denied, issue a supplemental statement of the case and return the case to the Board.  

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112.



_________________________________________________
S.C. KREMBS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252, only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b).




